Citation Nr: 0203218	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  98-18 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother, father and brother


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to January 
1976.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which determined that new 
and material evidence sufficient to reopen the veteran's 
previously-denied claim for service connection for 
schizophrenia had not been submitted, and denied his claim.  
The veteran filed a timely appeal to this adverse 
determination.

In a decision date in May 2000, the Board affirmed the RO's 
decision.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an Order dated in April 2001, the Court vacated the 
BVA decision and remanded the case to the Board.  The case 
has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000 such that the case is ready for 
appellate review.

2.  In an unappealed rating decision dated in August 1992, 
the RO denied the veteran's claim for service connection for 
schizophrenia.  

3.  The evidence received since the August 1992 rating 
decision denying service connection for a nervous condition 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1992 RO rating decision, which denied service 
connection for schizophrenia, is final.  38 U.S.C.A. §§ 5103, 
5103A, 7105(c) (West 1991 & Supp. 2001); 38 U.S.C.A. 
§§ 3.104(a), 20.302, 20.1103 (2001).

2.  The evidence received since the August 1992 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Board's earlier decision in this 
case, dated in May 2000, was vacated and remanded by the 
Court in an order dated in April 2001, following the filing 
of an Unopposed Motion for Remand and to Stay Proceedings by 
the Secretary of VA in March 2001.  This motion was filed, 
and subsequently granted, in order to ensure compliance with 
recent legislation which was issued while the veteran's 
appeal was pending at the Court.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Because of the change in the law 
brought about by this new law, called the Veterans Claims 
Assistance Act of 2000 (VCAA), a remand in this case was 
determined to be required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107).

The VCAA, which was signed into law on November 9, 2000, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  The amendments became 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim to reopen 
his  claim for service connection for schizophrenia.  The 
Board concludes that the discussions as contained in the 
initial rating decision, in the Statement of the Case, in the 
Supplemental Statements of the Case, in the prior Board 
decision, and in correspondence to the veteran, all with 
copies to the veteran's previous service representative or 
his current attorney, have provided him with sufficient 
information regarding the applicable regulations regarding 
the evidence necessary to substantiate his claim.  The Board 
finds, therefore, that such documents are in substantial 
compliance with the VA's revised notice requirements.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable, all 
relevant facts have been properly developed with respect to 
the issue on appeal, and that all relevant evidence necessary 
for an equitable resolution of this issue has been identified 
and obtained.  The evidence of record includes the veteran's 
service medical records, post-service VA outpatient treatment 
notes and examination reports, including examinations by VA 
psychiatrists, VA discharge summaries and hospitalization 
reports, private medical records, and statements made by the 
veteran, his mother, and others in support of his claim.  The 
RO has received from the veteran a list of all treating 
physicians, and has requested records from all sources for 
which the veteran has submitted a signed release 
authorization form.  In addition, in the Statement of the 
Case issued in October 1998, the RO specifically informed the 
veteran of which records VA could request, and the procedures 
he would need to follow to request that VA attempt to obtain 
them.  Finally, in a letter dated in December 1997, the RO 
described for the veteran the type of evidence he would need 
to present in order to reopen his claim for service 
connection for schizophrenia, and informed him that any such 
evidence should preferably be submitted within 60 days of the 
date of the letter.  To date, no response has been received 
from the veteran.  

The Board is not aware of any additional relevant evidence 
that is available in connection with this appeal, and 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See generally VCAA; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also notes that while the VCAA also amended 38 
C.F.R. § 3.156(a), which defines "new and material 
evidence" for VA adjudication purposes, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001, as noted above.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  As the veteran's claim to 
reopen was filed in February 1997, which is well before that 
date, the former provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  In 
addition, certain chronic diseases, including schizophrenia, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137  38 C.F.R. §§ 3.307, 3.309.  

In a December 1978 rating decision, the RO initially denied 
the veteran's claim for schizophrenia on the basis that the 
disorder was not shown to be manifested during service or 
within one year of the veteran's discharge from service.  
This decision was affirmed by the Board in a decision dated 
in November 1981.  In a September 1987 decision, the RO again 
considered the veteran's claim for service connection for a 
psychiatric disorder, but determined that no change in the 
previous decision was warranted.  In a rating decision dated 
in August 1992, the RO continued the denial of service 
connection for schizophrenia, indicating that the evidence 
did not show that the veteran's psychiatric disorder resulted 
from an alleged beating that the veteran asserted he 
sustained while on leave from basic training.  There was 
neither evidence of treatment for the beating in the 
veteran's service medical records, or evidence of a psychosis 
or neurosis until 18 months after his discharge from the 
military. 

Evidence considered at the time of the RO's August 1992 
rating decision included the veteran's service medical 
records, various post-service private and VA medical records, 
including testimony presented at personal hearings, and 
numerous lay statements from his family, pastor, a police 
officer, and a rehabilitation counselor, indicating that it 
appeared that the veteran's emotional problems stemmed from 
beatings sustained while on leave from basic training or were 
exacerbated by military service.  However, none of the actual 
medical evidence showed that the veteran manifested an 
acquired psychiatric disorder during service or within one 
year of separation from service, or that any psychiatric 
disorder diagnosed following service was in any way related 
to service. 

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in August 1992.  However, 
no appeal was filed within one year of notification of the 
August 1992 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see also 38 U.S.C.A. § 5103A), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
(summarizing the criteria established by Elkins v. West, 12 
Vet. App. 209 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  See Justus v. Principi, 3 Vet. App 510, 
513 (1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final August 1992 
decision includes VA inpatient and outpatient treatment notes 
dated from 1996 to 1998, letters sent to several private 
physicians requesting copies of treatment records (to which 
no replies were received), a January 1997 statement from the 
veteran's mother, testimony from a February 1999 hearing held 
before an RO Hearing Officer, and a statement of chronology 
of events in the veteran's adult life, submitted by the 
veteran at the time of the February 1999 hearing.

In this case, there is no dispute that the veteran has been 
diagnosed with schizophrenia.  The remaining issue involves 
whether that diagnosis is related to the veteran's service, 
or was manifested within the one-year presumptive period 
following discharge.  As such, significant evidence to reopen 
the claim would include medical evidence that offered an 
opinion that a current disorder had a nexus or relationship 
to service.   The Board finds the additional evidence 
associated with the claims file contains no medical opinion 
that any currently diagnosed psychiatric disorder has a nexus 
or relationship to service, including any relationship to an 
alleged beating that the veteran asserted he sustained while 
on leave from basic training, nor is there any medical 
evidence which suggests that the veteran had a psychiatric 
disorder during service or within one year period following 
his discharge from service.  

In this regard, the Board notes that the letter from the 
veteran's mother, the chronology of events in the veteran's 
life, and the hearing testimony, while bearing directly upon 
the specific matter under consideration, are cumulative and 
redundant of evidence previously of record and already 
considered.  Moreover, lay persons are not generally 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or a diagnosed 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  The hospital reports and treatment records, while 
relevant, only address the current status of the veteran's 
disability, and do not show a nexus to the veteran's military 
service.  Simply put, what is missing from the veteran's 
claim, and what was missing at the time of the prior denials 
of service connection, is competent medical evidence that the 
veteran's currently diagnosed schizophrenia was manifest 
during service or within one year thereafter, or that his 
currently diagnosed schizophrenia is in some way related to 
service.

Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's August 1992 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for schizophrenia is denied.



		
	RAYMOND F. FERNER 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

